A claim petition having been regularly filed in the above-entitled cause wherein it is alleged that petitioner is suffering from an increased disability, and it appearing from the inspection of the records that the petitioner claims to have suffered an accident consisting of the inhalation of carbon monoxide gas from the exhaust of an automobile motor, and it further appearing that this claim was disputed by the respondent and that it was further disputed whether or not the petitioner was suffering from any condition as a result of the alleged accident, and that it was the opinion of a number of physicians that the heart condition from which the petitioner suffered, could not he the result of carbon monoxide poisoning, and it further appearing that said claim had been previously adjusted according to the terms o£ a certain compromise agreement, wherein petitioner was to receive and did receive twelve and one-half per cent, of total disability plus an allowance for medical expenses and counsel fee.
It is ordered that the said petition seeking compensation for increased disability be and the same hereby is dismissed on the ground that the said compromise agreement was fully and fairly entered into and constitutes a final adjudication of the claim of said petitioner.
Harry J. Goas,

Deputy Commissioner.